There was neither evidence of fraud nor abuse of discretion on the part of the Mahoning County Board of Elections (State, exrel. Waltz, v. Michell, 124 Ohio St. 161), nor was the finding of the board the result of flagrant misinterpretation of a statute or legal principles applicable thereto. (State, ex rel.Hanna, v. Milburn, 170 Ohio St. 9; Sullivan v. State, ex rel.O'Connor, 125 Ohio St. 387, 392.)
Accordingly, I concur in paragraphs one, two and three of the syllabus. Paragraph four of the syllabus and the dictum set out in the opinion, commencing with paragraph four on page 91 are unnecessary in the decision of this case, and, therefore, I withhold comment upon them. *Page 93